DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 2-8, 10-15, and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 9, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwakuni et al. (US 2011/0142268), hereinafter referred to as Iwakuni, in view of Hamalainen (US 2013/0114821).

Regarding claim 1, Iwakuni teaches a media system (FIG. 17: The hearing aid system) comprising: 
one or more non-wearable playback devices (FIG. 7: AV apparatus 10) configured to receive media content (¶ [0062], [0160]: The AV apparatus 10 implicitly receives audio signals) and to play the media content (¶ [0062], [0160], [0168]: The media content associated with the audio signals outputted by the speaker 20 and the radio wave transmitter 30) in synchrony with one another (¶ [0062], [0160]: the speaker 20 included in the AV apparatus 10 is configured to output the audio signals; note: since only one non-wearable playback device is required, the AV apparatus 10 is interpreted as playing the media content in synchrony with itself); 
a gateway device (FIGS. 17 & 19: Relay device 42) commutatively coupled with at least one of the non-wearable playback devices (¶ [0168]: “The radio wave transmission audio signal from the AV apparatus 10 that is transmitted by a radio wave from the radio wave transmitter 30 is received by the radio wave antenna 411 of the relay device 42”) and configured to receive the media content (¶ [0168]: The relay device 42 receives the media content, in the form of a radio wave, from the AV apparatus 10); and 
a wearable playback device (FIGS. 17-18: Hearing aid 53) that comprises a microphone (FIG. 18: Microphone 501) and a transducer (FIG. 18: Receiver 530) and that is commutatively coupled to the gateway device (¶ [0168]: “The magnetic field transmission audio signal transmitted by a magnetic field from the relay device 42 is received by the magnetic field antenna 541 of the hearing aid 53”), wherein the wearable playback device (FIGS. 17-18: Hearing aid 53) is configured to receive the media content (¶ [0168]-[0169]: The hearing aid 53 receives the media content, in the form of the magnetic field transmission audio signal, from the relay device 42) and to simultaneously play the audio (¶ [0167]: The propagation sound wave) received via the microphone (¶ [0167]: “The propagation sound as a sound wave that is output from the speaker 20 is collected by the microphone 501 of the hearing aid 53”) and the media content (¶ [0062], [0160], [0167]-[0169]: The media content associated with the audio signals from the AV apparatus 10) via the transducer (¶ [0087], [0167]-[0169]: The mixing unit 521 mixes the audio signal collected by the microphone 501 that has been processed by the hearing aid audio processing unit 502 and the audio signal received by the magnetic field receiving unit 540, and the receiver 530 outputs the mixed audio signal) while the one or more non-wearable playback devices play the media content (¶ [0087], [0167]-[0169]: The mixing unit 521 mixes the audio signal collected by the microphone 501 that has been processed by the hearing aid audio processing unit 502 and the audio signal received by the magnetic field receiving unit 540, and the receiver 530 outputs the mixed audio signal while AV apparatus outputs the propagation sound); however, Iwakuni is silent to wherein the playback device is configured to simultaneously play ambient audio received via the microphone and the media content via the transducer. 
Hamalainen teaches a playback device (¶ [0068]: ARA headset) configured to simultaneously play ambient audio (¶ [0068]: Background sounds 421) received via a microphone (¶ [0068]: The background audio signals are received by the microphone 419) and media content (¶ [0068]: Primary audio signals) via a transducer (¶ [0068]: The “ARA headset allows the playback of  both primary and background audio signals at the same time”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Iwakuni to include wherein the playback device is configured to simultaneously play ambient audio received via the microphone and the media content via the transducer, as taught by Hamalainen.
One of ordinary skill would have been motivated to include to allow a user to hear background noise of interest (¶ [0007]).

Claims 9 and 16 are rejected for similar reasons as claim 1 since the media system taught by Iwakuni in view of Hamalainen executes the steps on a processor.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY H TRUONG whose telephone number is (571)272-3836. The examiner can normally be reached M-F 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tsang Fan can be reached on (571)272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNY H TRUONG/            Examiner, Art Unit 2653